Citation Nr: 0715453	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In his February 2004 substantive appeal, the veteran 
requested a Travel Board hearing before a Veterans Law Judge.  
He reiterated this request in March 2004.  In an August 2004 
letter, the veteran notified the RO that he would be unable 
to attend the hearing because he had to take care of his 
wife, who was recovering from surgery.  He asked that his 
hearing be rescheduled.  The hearing was rescheduled for 
October 2005.  In October 2005, the veteran's representative, 
acting as next friend of the veteran, informed VA that the 
veteran would not be able to attend the October 2005 hearing 
and asked that his claims be decided without a hearing.  The 
veteran's request for a hearing is therefore considered 
withdrawn, and the Board will consider the claims on their 
merits.  See 38 C.F.R. § 20.704(e) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 
3.159(c).  In the case at hand, the veteran has claimed 
entitlement to service connection for hypertension and 
coronary artery disease, both as secondary to service-
connected PTSD.  The veteran is service-connected for PTSD, 
and his private medical records contain evidence of 
hypertension and coronary artery disease.  The Board 
therefore believes a remand is warranted in order to schedule 
the veteran for a VA examination to determine whether the 
disabilities at issue can be linked to his PTSD.

On remand, the RO also should take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his 
claims.  After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

3.  The appellant should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any current hypertension or 
coronary artery disease.  The appellant's 
claims file must be made available to and 
be reviewed by the examiner.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All tests and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  

The examiner is asked to diagnose whether 
the veteran currently has hypertension, 
coronary artery disease, or similar 
disability and to render an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or more) that any 
current disability had its onset during 
active service or is related to any in-
service disease or injury.  The examiner 
should specifically comment on whether it 
is at least as likely as not that any 
current hypertension or coronary artery 
disease is secondary to the veteran's 
service-connected PTSD.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of a claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal.  If any issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




